Citation Nr: 0512290	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected degenerative changes at L4-5, status post 
laminectomy for herniation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to December 
2001, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Baltimore, 
Maryland that, in pertinent part, granted service connection 
and a 10 percent rating for degenerative changes at L4-5, 
status post laminectomy for herniation; the veteran appealed 
for a higher rating.  A personal hearing was initially 
requested and scheduled, but the veteran's representative 
withdrew his hearing request by a memorandum dated in January 
2005.

The Board also notes that in an April 2003 statement, the 
veteran withdrew his appeals for higher ratings for 
dermatitis and spontaneous pneumothoraces.  Hence, these 
issues are not currently on appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

A VA examination was performed in November 2003.  In light of 
the abnormal neurological findings indicated during this 
examination, the Board finds that an additional medical 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).

In light of the foregoing, the case is remanded to the agency 
of original jurisdiction (AOJ) for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a low back 
disability since January 2002.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.

2.  Thereafter, RO should forward the 
claims folder to the VA examiner who 
conducted the November 2003 VA 
examination for an addendum.  The 
examiner is requested to identify the 
specific nerve(s) involved, and indicate 
whether the incomplete paralysis is mild, 
moderate, moderately severe, or severe.  
If the examiner desires specialized tests 
or another examination they should be 
conducted.     

3.  Thereafter, the RO should 
readjudicate the veteran's claim, with 
consideration of the potential 
application of "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




